Citation Nr: 0924843	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-02 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from May 
1966 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the Veteran's claim for 
service connection for PTSD.  The RO has since continued to 
deny the claim in the December 2006 statement of the case 
(SOC) and more recent November 2007 supplemental SOC (SSOC).  
However, the SSOC expanded the claim to include other 
possible acquired psychiatric disorders, not just PTSD.  
Clemons v. Shinseki, 23 Vet App 1 (2009) (wherein the Court 
held that claims for service connection for PTSD encompass 
claims for service connection for all psychiatric 
disabilities.  The scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


REMAND

Before addressing the merits of the claim at issue, the Board 
finds that additional development of the evidence is 
required.

First, the Board is remanding the Veteran's claim to obtain 
potentially relevant Social Security Administration (SSA) 
records.  The Veteran states that he has been awarded full 
SSA disability benefits for PTSD in November 2005 and May 
2006 letters.  Unfortunately, it does not appear these 
records have been obtained.  When, as here, VA is put on 
notice of the existence of relevant SSA records, VA must try 
and obtain these records before deciding the appeal as part 
of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and 
(3) (2008); see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

Second, the Veteran has not received all notice required by 
the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§§ 5100, 5103, 5103A, et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Although the RO sent him a VCAA 
notice letter in November 2004, it failed to advise him of 
what specific evidence is necessary to substantiate his claim 
for PTSD.  As claims for service connection for PTSD, in 
particular, are distinctive in their evidentiary 
requirements, this letter also needs to inform him of these 
nuances concerning this specific type of service-connection 
claim.  More to the point, the Veteran was not advised that 
service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with VA regulation - 
38 C.F.R. § 4.125(a) (2008) (i.e., DSM-IV); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2007).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  He therefore needs to be sent a 
revised letter with this additional information.  

However, that said, the Board emphasizes that the Veteran has 
not provided sufficient details to also remand for stressor 
development and verification.  There is no disputing his 
recent VA treatment records show he has the required 
diagnosis of PTSD, which, according to Cohen, is presumably 
in accordance with the DSM-IV criteria both in terms of the 
adequacy and sufficiency of the claimed stressors.  So he has 
the required proof of current disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed; 
without this minimum level of proof, there is no valid 
claim).  But there also needs to be credible supporting 
evidence that a claimed in-service stressor actually occurred 
and medical nexus evidence linking this diagnosis to that 
stressor.  38 C.F.R. § 3.304(f).



The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
Veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  Participation in combat, 
a determination that is to be made on a case-by-case basis, 
requires that the Veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  

Here, since the Veteran's military personnel records, 
including his DD Form 214, and other evidence of record do 
not indicate he received any medals, badges, wounds, or 
decorations specifically denoting combat against enemy forces 
(see again VAOPGCPREC 12-99 (October 18, 1999)), other 
credible evidence is needed to verify his alleged stressors.  
38 C.F.R.§ 3.304(f)(1); Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); See also West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  His 
unsubstantiated testimony, alone, cannot, as a matter of law, 
establish the occurrence of these alleged stressors.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of claimed in-service stressors.  
Cohen, 10 Vet. App. at142.  "Just because a physician or 
other health professional accepted appellant's description of 
his Vietnam experiences as credible and diagnosed appellant 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  See, too, Moreau v. Brown, 9 Vet. App. 389, 396 
(1996) (indicating credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence).



Still notably, VA is required to obtain relevant records held 
by any Federal department or agency that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(c)(3).  Corroboration of every detail of 
a claimed stressor, including the Veteran's personal 
participation, is not required; rather, he only needs to 
offer independent evidence of a stressful event that is 
sufficient to imply his personal exposure.  See Pentecost v. 
Prinicipi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. 
Brown, 10 Vet. App. 307 (1997)).

The Veteran's claimed stressors include:  1) experiencing 
mortar fire while stationed in Vinlon and CanTho; 2) seeing 
members of his platoon killed and wounded; 3) witnessing dead 
Vietnamese soldiers laying on trucks and jeeps; 
4) experiencing sniper fire several times while running 
convoys between cities; and 5) hiding from the Vietnamese 
soldiers for two hours on a roof while they searched for him.

Some of these alleged events, unfortunately, are by their 
very nature unverifiable.  Whereas the information he has 
provided concerning the other claimed incidents is simply too 
vague to permit a productive search for corroborating 
evidence.  He has only alleged indeterminate times during a 
two-year tour in Vietnam when these claimed stressors 
supposedly occurred.  For example, he says he was in the 36th 
Engineering Battalion with the 1st Air Calvary in Anka, 
Vietnam.  The battalion carried out patrols and guard duties 
between October 1966 and October 1967.  The following year, 
he was in Vinlon, south of Saigon.  He was assigned to the 
508th Engineering Battalion from May 1967 to April 1969, with 
the same duties as he was previously assigned.  Also, he does 
not have any supporting statements from fellow servicemen who 
may be able to corroborate his allegations.  In short, none 
of these claimed stressors have been independently verified 
by the record.  With only this level of detail, VA is not 
required to obtain relevant records to corroborate his 
asserted stressors - that is, unless and until he provides 
the additional necessary information.  The Court has held 
that VA's duty to assist is just that, a duty, 
not an unlimited, never ending obligation; it is not a one-
way street; asking him to provide this level of detail and 
information is not an impossible or onerous burden.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Therefore, the Board is not remanding the claim to have the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
verify or confirm these claimed stressors because the Veteran 
has not provided sufficient information to do this.  

Accordingly, this case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, 
including all medical records which formed the 
basis of any decision rendered by that agency.  
If these requested records are unavailable, or 
the search for them otherwise yields negative 
results and further attempts to obtain these 
records would be futile, this must be 
documented in the claims file and the Veteran 
notified in accordance with 
38 C.F.R. § 3.159(c)(2).

2.  Send the Veteran an additional VCAA 
letter advising him of the three 
requirements for establishing his 
entitlement to service connection for PTSD, 
in particular, insofar as needing a medical 
diagnosis of this condition in accordance 
with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
credible supporting evidence that his 
claimed in-service stressors actually 
occurred; and a link, established by medical 
evidence, between his current PTSD symptoms 
and an in-service stressor.  38 C.F.R. 
§ 3.304(f).

3.  Then, after giving him time to submit 
additional evidence and/or argument in response 
to this additional notice, readjudicate the 
Veteran's claim for service connection for an 
acquired psychiatric disorder - inclusive of 
PTSD, in light of any additional evidence.  
If the claim is not granted to his satisfaction, 
send him another SSOC and give him an opportunity 
to respond to it before returning the file to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




